ICJ_107_UseOfForce_SCG_FRA_2002-03-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. FRANCE)

ORDONNANCE DU 20 MARS 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. FRANCE)

ORDER OF 20 MARCH 2002
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. France),
ordonnance du 20 mars 2002, C.LJ. Recueil 2002, p. 198

Official citation:

Legality of Use of Force (Yugoslavia v. France),
Order of 20 March 2002, I. C.J. Reports 2002, p. 198

 

N° de vente:
ISSN 0074-4441 Sales number 841

ISBN 92-1-070945-4

 

 

 
20 MARS 2002

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. FRANCE)

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. FRANCE)

20 MARCH 2002

ORDER
2002
20 mars
Rôle général
n° 107

198

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002

20 mars 2002

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. FRANCE)

ORDONNANCE

Présents: M. Sui, vice-président, faisant fonction de président en
l'affaire; M. GUILLAUME, président de la Cour; MM. Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, M HIGGINS,
MM. PARRA-ARANGUREN, KOOLMANS, REZEK, AL-KHASAW-
NEH, BUERGENTHAL, ELARABY, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 44 et 79 de son
Règlement,

Vu l'ordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d’expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République fédérale de You-
goslavie et d’un contre-mémoire de la République française,

Vu les exceptions préliminaires d’incompétence et d’irrecevabilité
déposées par la France le 5 juillet 2000,

Vu l'ordonnance du 8 septembre 2000, par laquelle le vice-président de
la Cour, faisant fonction de président en l'affaire, a fixé au 5 avril 2001 la
date d'expiration du délai dans lequel la République fédérale de Yougo-
slavie pourrait présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par la République
française,

4
199 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 20 HI 02)

Vu l’ordonnance du 21 février 2001, par laquelle la Cour, compte tenu
de l'accord des Parties et des circonstances de l’espèce, a reporté au
5 avril 2002 la date d’expiration du délai dans lequel la Yougoslavie
pourrait présenter son exposé écrit;

Considérant que, par lettre du 8 février 2002, reçue au Greffe le même
jour par télécopie, l’agent de la République fédérale de Yougoslavie s’est
notamment référé à des changements «profonds» et «encore en cours»
en Yougoslavie qui «ont placé [l'affaire] dans une tout autre perspec-
tive», ainsi qu’à la décision à rendre par la Cour dans une autre affaire
impliquant la Yougoslavie, et a demandé à la Cour, pour les raisons
exposées dans ladite lettre, «soit la suspension de la procédure, soit la
prorogation de douze mois du délai pour la présentation des observations
sur les exceptions préliminaires soulevées ... par ... la France»; et consi-
dérant que, dès réception de cette lettre, le greffier en a fait tenir copie à
l'agent de la République francaise;

Considérant que, par lettre du 22 février 2002, reçue au Greffe le même
jour par télécopie, l'agent de la République française a informé la Cour
que son gouvernement ne s’opposait pas à la suspension de la procédure
ou, si cette suspension n’était pas possible, à la prorogation du délai pour
le dépôt des observations et conclusions de la Yougoslavie sur les excep-
tions préliminaires de la France,

Compte tenu de l'accord des Parties et des circonstances de l'espèce,

Reporte au 7 avril 2003 la date d’expiration du délai dans lequel la
République fédérale de Yougoslavie pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires
soulevées par la République française:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt mars deux mille deux, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République fédérale de
Yougoslavie et au Gouvernement de la République française.

Le vice-président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070945-4
